Supplement to Prospectus Supplement dated April 12, 2010, to Base Prospectus dated May 11, 2011 SLM Student Loan Trust 2010-1 Issuing Entity SLM Funding LLC Depositor Sallie Mae, Inc. Sponsor, Master Servicer and Administrator Student Loan-Backed Notes On or about June 27, 2011, the depositor or an affiliate of the depositor will offer: Class Principal Interest Rate Maturity Floating Rate Class B Notes 1-month LIBOR plus 0.90% February 26, 2035 On April 15, 2010, the trust issued the class A notes and the class B notes described in the prospectus supplement dated April 12, 2010, and the base prospectus dated April 8, 2010, each of which is attached hereto and incorporated in its entirety herein.The class B notes were originally offered and underwritten but ultimately retained by an affiliate of SLM Funding LLC on April 15, 2010, the closing date, and are being reoffered hereby through the underwriter for sale in one or more negotiated transactions or otherwise at varying prices to be determined at the time of sale.The class A notes were sold through certain underwriters in an offering that closed on April 15, 2010 and are not being offered for sale hereby.The trust also issued a certificate representing the equity interest in the trust, which was not originally offered and is not being offered for sale hereby. The trust makes payments primarily from collections on a pool of FFELP student loans.Interest and principal on the notes is payable monthly on the25th day (or if such day is not a business day, the next business day) of each calendar month.In general, the trust pays principal to the class A notes until such class of notes is paid in full, and then to the class B notes until paid in full.Interest on the class B notes is subordinate to interest on the class A notes (which bear an annual interest rate equal to 1-month LIBOR plus 0.40%) and principal on the class B notes is subordinate to both principal and interest on the class A notes.Credit enhancement for the notes consists of excess interest on the trust student loans, subordination of the class B notes to the class A notes, overcollateralization and the reserve account.In addition, the trust deposited funds on the closing date into the capitalized interest account.These funds will be available only for a limited period of time.The interest rates on the notes are determined by reference to LIBOR.A description of how LIBOR is determined appears under “Additional Information Regarding the Notes—Determination of Indices—LIBOR” in the base prospectus. We are offering the class B notes through the underwriter at the price shown below.The class B notes are currently listed on the Official List of the Luxembourg Stock Exchange and are eligible to be traded on the Luxembourg Stock Exchange’s Euro MTF Market. We are not offering the class B notes in any state or other jurisdiction where the offer is prohibited. You should consider carefully the risk factors on page S-4 of this supplement, on page S-20 of the prospectus supplement and on page21 of the base prospectus dated May11, 2011 attached hereto. The class B notes are asset-backed securities issued by and are obligations of the issuing entity, which is a trust. They are not obligations of or interests in SLM Corporation, the sponsor, administrator, master servicer, depositor, any seller, the underwriter or any of their affiliates. The class B notes are not guaranteed or insured by the United States or any governmental agency. PricetoPublic Underwriting Discount Proceedsto theDepositor Per Floating Rate Class B Note
